DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

JONATHAN STIRBERG, as Personal Representative of the ESTATE OF
       NATHANIAL J. STIRBERG a/k/a NAT STIRBERG,
                        Appellant,

                                    v.

                         VALERIE STIRBERG,
                              Appellee.

                              No. 4D21-3625

                         [September 30, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Laura C. Burkhart, Judge; L.T. Case No.
502020CP000208.

  Andrew K. Fein of Minerley Fein, P.A., Boca Raton, for appellant.

  Linda L. Snelling of Bankier, Arlen & Snelling Law Group, LLC, Delray
Beach, and Jay A. Schwartz of Law Office of Jay A. Schwartz, PA, Delray
Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.